DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buescher (US 20170053198).
As to claim 1, Buescher’ figure 1 shows a radio frequency-to-direct current (RF-DC) rectifier circuit configured to rectify an antenna output voltage (Vin) converted from RF energy, wherein the RF-DC rectifier circuit rectifies the antenna output voltage using a first diode (N1), which is an N-type metal-oxide-semiconductor (NMOS) transistor, a second diode (P1), which is a P-type metal-oxide-semiconductor (PMOS) transistor, and two capacitors (Ci, Co) to output an energy harvesting current (further see figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buescher (US 20170053198).
As to claim 2, Buescher’s figure 1 fails to show that the RF-DC rectifier circuit is configured by linearly connecting one or more unit rectifier circuits each including the first diode, the second diode, and the two capacitors.  However, figure 3 shows plurality of rectifier stages (1-6) connected in series.  Therefore, it would have been obvious to one having ordinary skill in the art to cascade plurality of circuit figure 1 in series for the purpose of increasing the output voltage.
As to claim 6, figures 1, 3 and 4 further show an energy storage (capacitor in figure 4 that receives Vrec) configure to receive and store the energy harvesting current (generated by 101) and output a first auxiliary voltage generated due to the stored power, and the RF energy converter includes: an antenna part (102) configured to collect the ambient RF energy to output an antenna output voltage; and an RF-to-direct current (RF-DC) rectifier circuit part (101, figure 1 and figure 3) configured to rectify the antenna output voltage using a first diode, which is an N-type metal-oxide-semiconductor (NMOS) transistor, a second diode, which is a P-type metal-oxide-semiconductor (PMOS) transistor, and two capacitors (Ci and Co) to output the energy harvesting current.
As to claim 7, figures 1, 3 and 4 show that the RF-DC rectifier circuit part is configured by linearly connecting one or more unit rectifier circuits each including the first diode, the second diode, and the two capacitors.
As to claim 13, the figures show that the energy storage is directly connected to the RF energy converter, receives the energy harvesting current, and outputs the first auxiliary voltage when a voltage generated due to the energy harvesting current is greater than or equal to a usable voltage.



Claim(s) 3-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buescher (US 20170053198) and Oliver et al. (US 8115597).
As to claim 3, figures 1 and 3 show that the unit rectifier circuits receive and rectify a first antenna output voltage, which is the antenna output voltage to output the energy harvesting current.  The figure fail to show that the rectifier receives a second antenna output voltage, which is an inverted voltage of the antenna output voltage.  However, Oliver et al.’s figures 5C shows a modification of figure 5B, wherein the rectifier stage in figure 5C receives differential input signals RF+ and RF- instead of receiving single input signal as shown in figure 5B that has a structure similar to Buescher’s figures 1 and 3.  Therefore, it would have been obvious to one having ordinary skill in the art to further provide the inverted of signal Vin to Co in each stage of Buescher’s figures 1 and 3 for the purpose of providing more stable output voltage.
As to claim 4, the modified Buescher’s figures 1 and 3 show that the RF-DC rectifier circuit includes: a first input terminal (input of Ci) through which a first antenna output voltage, which is the antenna output voltage, is received; a second input terminal (input of Co) through which a second antenna output voltage, which is an inverted voltage of the antenna output voltage, is received; one or more unit rectifier circuits (1-6 in figure 3) configured to receive the first antenna output voltage and the second antenna output voltage, and rectify the first and second antenna output voltages using the first diode, the second diode, a first capacitor, and a second capacitor to output the energy harvesting current; and an output terminal (at Vrec) connected to the one or more unit rectifier circuits and through which the energy harvesting current is output.
As to claim 5, figure 1 and 3 further shows that in each of the unit rectifier circuits, the first diode and the second diode are alternately and linearly connected, the first input terminal is connected to an output terminal of the first diode and an input terminal of the second diode through the first capacitor, and the second input terminal is connected to an input terminal and a control terminal of the first diode, and is connected to an output terminal and a control terminal of the second diode through the second capacitor.
As to claim 8, the modified Buescher’s figures show that the unit rectifier circuits receive and rectify a first antenna output voltage, which is the antenna output voltage, and a second antenna output voltage, which is an inverted voltage of the antenna output voltage, to output the energy harvesting current.
	Claims 9-10 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buescher (US 20170053198) and Oliver et al. (US 8115597) and Calhoun et al. (US 20150035378).
As to claim 11, the modified Buescher’s figures fail to show a voltage stabilizer configured to generate a reference voltage and output a second auxiliary voltage corresponding to the first auxiliary voltage using the reference voltage.  However, Calhoun et al.’s figures 3, 4A and 8 shows a similar energy harvester having voltage stabilizer(s) (336, 438, 494, 496, 884 and 882) coupled to the output of rectifier circuit 440.  Therefore, it would have been obvious to one having ordinary skill in the art to add Calhoun et al.’s voltage stabilizer(s) to the output of Buescher’s rectifier 101 for the purpose of providing stable regulated voltage(s).
As to claim 12, the modified Buescher’s figures show that the voltage stabilizer includes: a bandgap reference voltage generator (336 in Calhoun’s figure 3 or 496 in figure 4A.  Furthermore, it would have been obvious to one having ordinary skill in the art to use bandgap reference voltage generator for Calhoun’s Reference or Bias Gen in figure 8 for the purpose of providing more stable reference signal VREF) configured to generate the reference voltage that maintains a constant level in response to temperature changes; and a regulator (Calhoun’s 884) configured to receive the first auxiliary voltage and the reference voltage to output a second auxiliary voltage of a constant level corresponding to the first auxiliary voltage using the reference voltage.
As to claim 13, the modified Buescher’s figures show the energy storage (capacitor in figure 4 or Calhoun’s 886) is directly connected to the RF energy converter, receives the energy harvesting current, and outputs the first auxiliary voltage when a voltage generated due to the energy harvesting current is greater than or equal to a usable voltage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842